A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2021 has been entered.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 2-14, 20, 22-58, 60-61 are canceled.  Claims 1, 15-19, 21, 59 are under consideration.

Priority:  This application claims benefit of provisional applications 62/694602, filed July 6, 2018, and 62/624874, filed February 1, 2018.

Objections and Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 15-17, 21, 59 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 20100285546; IDS 05.30.19, previously cited) in view of Harder et al. (2016 Metabolic Engineering 38:  29-37; previously cited), Kurek et al. (US 20170152533; IDS 05.30.19, previously cited) and Crépin et al. (2016 Metabolic Engineering 37:  92-101; previously cited).
Liao et al. disclose genetically modified microorganisms for producing high yields of itaconic acid relative to wild-type microorganisms (at least paragraphs 0002-0006).  Liao et al. disclose in one aspect the genetically modified microorganism comprises a mutated endogenous icd gene that expresses a lower level of isocitrate dehydrogenase and nucleotide sequence encoding a cis-aconitic acid decarboxylase and a method of producing itaconic acid comprising culturing the genetically modified microorganism (at least paragraphs 0003, examples 1-5; instant claims 1, 15-16, 59).  Liao et al. further disclose the modified microorganism comprises additional nucleic acid sequences encoding enzymes, including an enzyme that converts oxaloacetate to citrate (i.e. citrate synthase, 2-methylcitrate synthase, citrate lyase) and an enzyme that converts citrate or isocitrate to cis-aconitic acid (i.e. aconitase, 2-methylcitrate dehydratase) (at least paragraph 0003; instant claims 1, 59).  Liao et al. disclose the “cis-aconitic acid decarboxylase” or “CAD” is selected from A. terreus CAD (at least paragraph 0008, Table 1; instant claim 1, 59).  It is disclosed in the specification that instant SEQ ID NO: 1 is CAD from A. terreus.  Therefore, Liao et al. can be deemed to disclose expressing at least SEQ ID NO: 1 (cis-aconitate decarboxylase) in a microorganism for producing itaconic acid.  It is disclosed in Liao et al. that strains engineered to comprise a cad gene and a disrupted icd gene 
Harder et al. disclose metabolic engineering to produce high yields of itaconic acid in microorganisms (p. 29).  Harder et al. disclose expressing citrate synthase (gltA) from Corynebacterium glutamicum in heterologous itaconic acid production (at least p. 30, 32). 
Kurek et al. disclose genetically engineered bacteria that grow on carbon-containing gas, including syngas, producer gas, CO2, where the bacteria fix carbon into useful organic molecules such as diacids, fatty acids, alcohols, alkenes, etc. (at least paragraph 0002).  Kurek et al. disclose in some embodiments, the bacteria is C. necator (at least paragraphs 0024, 0026) engineered to synthesize a target biochemical product, where it is disclosed the carbon-based product can be among others, itaconic acid (at least paragraph 0096).  Kurek et al. also disclose in some embodiments, decreasing or attenuating the production of PHAs (polyhydroxyalkanoates).
Crépin et al. disclose metabolic engineering of C. necator for producing a carbon-based product.  Crépin et al. disclose that in C. necator, multiple carbon sources can be converted into acetyl-CoA, which can be directed toward tricarboxylic acid (TCA) cycle, which includes deletion of phaCAB to decrease PHA (at least Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed method of producing a compound involved in the TCA cycle, such as itaconic acid, in a microorganism, comprising genetically modifying the microorganism to express the enzymes cis-aconitic acid decarboxylase, citrate synthase, and aconitate hydratase, wherein the microorganism is C. A. terreus CAD (at least paragraph 0008, Table 1), where it is disclosed instant SEQ ID NO: 1 is CAD from A. terreus (application publication paragraph 0015).  Harder et al. disclose the citrate synthase from Corynebacterium glutamicum can be expressed in heterologous itaconic acid production, where it is disclosed instant SEQ ID NO: 3 is citrate synthase from Corynebacterium glutamicum (application publication paragraph 0016).  It is disclosed C. necator can fix carbon and be engineered to produce carbon-based products, including itaconic acid (at least Kurek et al.); therefore, one of ordinary skill would have reasonable motivation to express the enzymes involved in itaconic synthesis in C. necator, including aconitate hydratase and 2-methylcitrate dehydratase, where it is disclosed that instant SEQ ID NOS: 8 and 10 are C. necator 2-methylisocitrate dehydratase and aconitate hydratase, respectively (application publication paragraph 0017).  The motivation to arrive at C. necator is noted above.  Therefore, it would have been obvious to express the 2-methylisocitrate dehydratase and aconitate hydratase enzymes of the C. necator modified to express itaconic acid, in combination with at least A. terreus CAD and Corynebacterium glutamicum citrate synthase.  One of ordinary skill would have a reasonable expectation of success that the C. necator 
Regarding instant claims 15, 16, 17, Liao et al. disclose disrupting the icd gene the genetically modified microorganism so that it expresses a lower level of isocitrate dehydrogenase (paragraph 0003) and isocitrate decarboxylase; where it is disclosed icd gene exists in various microorganisms and methods of deleting the icd gene are known (at least paragraphs 0011-0012).  Therefore, it would have been obvious to disclose icd genes present in the microorganism, including icd1/2 genes.
Regarding instant claim 21, Crépin et al. disclose metabolic engineering of C. necator for producing a carbon-based product.  Crépin et al. disclose that in C. necator, multiple carbon sources can be converted into acetyl-CoA, which can be directed toward tricarboxylic acid (TCA) cycle, which includes deletion of phaCAB to decrease PHA (at least Fig. 1).  Therefore, one of ordinary skill would have further motivation to delete the phaCAB gene because the acetyl-CoA would be diverted to the TCA cycle to produce more itaconic acid.

Claims 1, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 20100285546; IDS 05.30.19, previously cited) in view of Harder et al. (2016 Metabolic Engineering 38:  29-37; previously cited), Kurek et al. (US 20170152533; IDS 05.30.19, previously cited), Crépin et al. (2016 Metabolic Engineering 37:  92-101; previously cited) and Chen et al. (2016 Appl Microbiol Biotechnol 100:  7541-7548; IDS 04.05.19, previously cited).  .
The cited art references do not teach enzymes involved in the degradation of itaconic acid.
Chen et al. identify an itaconic acid degrading pathway involving three key enzymes, itaconyl-CoA transferase (IctA), itaconyl-CoA hydratase (IchA), and citramalyl-CoA lyase (CclA) (at least p. 7541-7542).  Chen et al. disclose identifying the genes coding the enzymes in various bacteria (p. 7542).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed method of producing a compound involved in the TCA cycle, such as itaconic acid, in a microorganism, comprising genetically modifying the microorganism to express the enzymes cis-aconitic acid decarboxylase, citrate synthase, and aconitate hydratase, wherein the microorganism is modified to decrease degradation of itaconic acid by eliminating the enzymes involved in the itaconic acid degradation pathway, including itaconyl-CoA transferase (IctA), itaconyl-CoA hydratase (IchA), and citramalyl-CoA lyase (CclA), wherein the microorganism is C. necator and produces itaconic acid at titers of more than 100 ppm (instant claims 18-19).  The motivation to do so is given by the prior art.  Liao et al. disclose a method of producing itaconic acid in high yields comprising genetically modifying microorganisms to express enzymes in the itaconic acid pathway, including cis-aconitic acid decarboxylase, citrate synthase, and aconitate hydratase.  It is disclosed that three key enzymes, itaconyl-CoA transferase (IctA), itaconyl-CoA hydratase (IchA), and citramalyl-CoA lyase (CclA) are involved in degrading itaconic acid and are found in various bacteria (Chen et al.).  It was known that genetic manipulation of recombinant 

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.
The claims (claims 1, 59) have been amended to recite a Cupriavidus necator organism producing itaconic acid at titers more than 100 ppm.
Applicants assert all the cited references disclosing itaconic acid are specific to E. coli, which as taught in the patent application at page 3 has multiple reported challenges.  None of the references relating to C. necator actually demonstrate itaconic acid production.
Applicants’ remarks are not persuasive.
Regarding the motivation to arrive at a C. necator microorganism engineered to produce itaconic acid, as noted above, Kurek et al. expressly disclose engineering bacteria that is not E. coli, where the bacteria fix carbon into useful organic molecules such as diacids, fatty acids, alcohols, alkenes, etc. (at least paragraph 0002), where the bacteria is C. necator (at least paragraphs 0024, 0026), and where the carbon-based product is itaconic acid (at least paragraph 0096).  Therefore, in this instance, it would have been obvious to arrive at a Cupriavidus necator microorganism engineered to produce itaconic acid.
Further, one of ordinary skill would have a reasonable expectation of success that the C. necator engineered to express itaconic acid noted above, produces itaconic acid at titers of more than 100 ppm, because the enzymes involved in itaconic acid synthesis were known and genetic 
It is disclosed that 1 g/L is approximately 1000 ppm (see application publication at paragraph 0041).
Regarding Applicants’ remarks that none of the references relating to C. necator actually demonstrate itaconic acid production, the remarks are not persuasive because there is no requirement under 103 that a reference must supply actual data or exemplify all embodiments taught.
In this instance, Liao et al. disclose a method of producing itaconic acid in high yields (i.e. > 100 ppm) comprising genetically modifying microorganisms to express enzymes in the itaconic acid pathway, including cis-aconitic acid decarboxylase, citrate synthase, and aconitate hydratase, and disrupting competing pathway enzyme(s).  Liao et al. disclose the enzymes involved in itaconic synthesis (at least Table 1).  It is further known that microorganisms that fix carbon, including specifically C. necator, can be engineered to produce useful organic molecules including itaconic acid (Kurek et al.).  It would have been obvious to arrive at the recited SEQ ID NOS. for the enzymes cis-aconitic acid decarboxylase, citrate synthase, and aconitate hydratase because these sequences are known enzymes that are part of the itaconic acid pathway.  See also the 103 rejection(s) above.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Patent Examiner, Art Unit 1656